I have the great honour to speak at 
the sixty-fifth session of the General Assembly on 
behalf of His Excellency Mr. Teodoro Obiang Nguema 
Mbasogo, President and head of State of the Republic 
of Equatorial Guinea, who is not able to be here to 
participate, as he would have liked, owing to numerous 
high matters of State. 
 In the name of the Government and the people of 
Equatorial Guinea, I would first like to address our 
most sincere congratulations to you, Sir, on your 
unanimous and wise election as President of the 
General Assembly at this session. We wish you great 
success in leading its work and deliberations. I also 
extend our thanks to the other elected members of the 
Bureau. Most especially, we wish to express our 
admiration and respect to His Excellency Mr. Ali 
Abdussalam Treki, outgoing President and eminent 
diplomat of Africa, who did outstanding work as 
President at the sixty-fourth session and who is 
responsible for our beginning this session with 
optimism. 
 The Republic of Equatorial Guinea reaffirms its 
resolute commitment and attachment to the ideals, 
principles and objectives of the United Nations. In that 
context, I salute Secretary-General Ban Ki-moon and 
reiterate to him the recognition of the Government and 
people of Equatorial Guinea of his wise administration 
at the head of this great Organization. In particular, we 
appreciate his vision and the timeliness with which he 
has identified the seven strategic themes of our current 
world, which merit the greatest attention from every 
State Member during this session. 
 Equatorial Guinea is taking part in the work of 
this session with a good deal of optimism with regard 
to an eventual and gradual solution of the problems 
today facing humankind in general, and the African 
continent in particular. Above all, that is because since 
the 1990s there have been several initiatives aimed at 
encouraging sustainable development. Those initiatives 
have been promoted through major world conferences 
and summits that have addressed such major subjects 
as population and sustainable development, food, the 
environment and financing for development. In the 
context of this 2010 session, we shall consider the 
implementation of and follow-up to the outcomes of 
those major summits and conferences, such as the 
Millennium Summit. 
 What can we see after more than 10 years since 
those summits, especially the Millennium Summit? As 
has been wisely pointed out in previous interventions 
in the Assembly, there is no point in doing things in the 
same way and expecting different results. 
 Unfortunately, both the report of the Secretary-
General (A/65/1) and the interventions delivered in 
recent days by different delegations during the High-
  
 
10-55264 38 
 
level Meeting on the Millennium Development Goals 
indicate that rather than improving, the number of 
people who suffer from hunger has increased, the 
number of those living in poverty remains high and the 
environment has been degraded. The latter has led to 
serious climactic changes and the ensuing natural 
disasters, including constant flooding, earthquakes, 
hurricanes and so on, which have caused total 
destruction in several countries and seriously 
undermined people’s ability to survive. 
 Were that not enough, there has also been an 
increase in acts of international terrorism, organized 
and cross-border crime and piracy on a continental 
level. There has also been a worsening in the acute 
economic crisis, which continues to affect all 
humankind. All those phenomena illustrate the need for 
greater awareness and coordination on the part of every 
country on the planet. 
 All of us must focus our efforts, energy and 
resources on promoting and maintaining peace and 
security in the world, fostering a healthy environment 
and actively working and cooperating to eradicate 
nuclear weapons and to forcefully combat terrorism 
and international organized crime. We should work 
side by side to shape a world where there is a sense of 
participation and equality among men and women; a 
world where Security Council reform allows for better 
representation, participation and decision-taking that 
reflect the will and interests of every region and 
country of the world — large, medium or small. 
 Previous interventions have underscored the 
importance that “every Member country of the United 
Nations be clearly involved here, at the heart of the 
United Nations, to respond to urgent matters of today’s 
world”. It was that call that, in 2007, inspired His 
Excellency the President of the Republic of Equatorial 
Guinea to propose to the General Conference of the 
United Nations Educational, Scientific and Cultural 
Organization — UNESCO — the creation of an 
international prize for scientific investigation in the 
field of life sciences. That $3 million contribution is 
destined for the international scientific community, and 
its purpose is to seek solutions and remedies to the 
major pandemics and diseases that afflict the world 
today in general and especially the African continent. 
 Despite the great need of the international 
scientific community, despite the potential to alleviate 
the suffering of vulnerable communities, particularly in 
Africa, despite having been duly approved by the 
States members of the UNESCO Executive Board, and 
despite the unanimous decision of the international jury 
for the prize designating three international scientists, 
most of them from developing countries, as winners, 
this prize is still being blocked simply for being the 
initiative of an African leader. 
 The Republic of Equatorial Guinea cannot but 
denounce the manipulations and manoeuvres of the 
new UNESCO administration against the humanitarian 
initiative of the people of Equatorial Guinea. As a State 
member, we find it unprecedented and therefore 
disturbing that a decision made by the Executive Board 
of a United Nations agency is not carried out by its 
leadership. What is most disturbing is that clear 
manipulations and injustices of certain undeclared 
interests have become apparent even in the heart of the 
United Nations-related organizations, as is, 
unfortunately, the case with UNESCO, where we 
believed that all the member States had the same 
consideration and rights. 
 For all of those reasons, the people and 
Government of Equatorial Guinea agree that this is the 
appropriate occasion and place to once more express 
their deep concern regarding the irresponsible, openly 
unjust and racist attitude that some actors, masked as 
non governmental organizations, are orchestrating 
against the praiseworthy initiative and the 
humanitarian intentions that led to the creation of the 
UNESCO Obiang Nguema Mbasogo Prize to motivate 
and encourage the action of scientists around the world 
in research for the preservation of life. 
 The Republic of Equatorial Guinea asks that the 
UNESCO Obiang Nguema Mbasogo International 
Prize for Research in the Life Sciences come to fruition 
without further delay, in accordance with decision 180 
EX/57, which was adopted by consensus by all the 
States members of the UNESCO Executive Board in 
October 2008. 
 The Republic of Equatorial Guinea is an 
independent and sovereign State, governed by a 
democratic and pluralist political system that respects 
the basic rights of people without racial, ethnic, gender 
or religious discrimination. Those principles are 
contained in the fundamental law and in the laws that 
serve as the basis for our country’s legal system, which 
guarantees and promotes the individual and collective 
freedoms of the citizens of Equatorial Guinea and 
 
 
39 10-55264 
 
provides for punishment for offenders who could 
violate the rule of law. Indeed, the Constitution of 
Equatorial Guinea reserves an important and privileged 
place for human rights and basic freedoms, inasmuch 
as they are based on the United Nations Charter and 
their principles and goals are inspired by the Universal 
Declaration of Human Rights. 
 Therefore, our country has begun a reform of its 
judicial system and has already ratified several 
international agreements and treaties concerning the 
promotion and protection of human rights, which have 
come to be an integral part of our legal system. 
Likewise, in the last 10 years the Government has 
made significant progress in updating and adapting its 
legislative, legal and administrative instruments with 
regard to the promotion and protection of civil and 
political rights, as well as social, economic and cultural 
rights. 
 In addition to those enormous and ongoing 
efforts, the Government of Equatorial Guinea has taken 
several other relevant measures and provisions to 
strengthen the implementation of the laws in force in 
the country in order to promote human rights and the 
rule of law. A particular instance is the recent 
enactment of the new Organic Law of Judicial Power, 
which determines the overall organization of the 
judicial system and the operation of justice in 
Equatorial Guinea. 
 In recent years, the world’s nations have 
witnessed an intensification and increase of violence in 
acts of terrorism, in particular starting with the tragedy 
that took place in this beautiful and historic North 
American city of New York on 11 September 2001. 
Such acts have meant that the fight against terrorism 
has become a one of the priorities of international and 
national policy of all countries. 
 In that disturbing context, the United Nations and 
international law have been defining a set of very strict 
obligations that States must comply with in order to 
ensure an effective fight against that global scourge, 
which affects all States equally, irrespective of 
nationality or borders. In particular, we must bear in 
mind resolution 1373 (2001), and other related 
resolutions of the Security Council, which represents 
an important milestone with regard to international 
standards in the fight against terrorism. Indeed, that 
resolution is a general standard and imposes upon 
States a set of obligations that include that of 
criminalizing specific conducts, such as the financing 
of terrorism or the recruitment of members of terrorist 
groups. Consequently, the implementation of 
international standards in the fight against terrorism 
and, in particular, its criminal classification, is not 
merely a decision of domestic criminal policy, but 
rather a matter of compliance with obligations imposed 
by international law in general. 
 Our country has been a victim of terrorist attacks 
on several occasions in the past five years, and as a 
result the Government of Equatorial Guinea has put the 
fight against terrorism among the priorities of its 
Action Plan for national development, while at the 
same time condemning in the most vigorous terms all 
acts of terrorism, regardless of their motivation or 
origin, since those acts constitute one of the most 
serious threats to international peace and security. 
 Equatorial Guinea remains loyal to its 
commitments and is deeply convinced of the need to 
continue the efforts it has been deploying in connection 
with the Millennium Declaration and in harmony with 
the purposes and principles of the United Nations 
aimed at overcoming the many challenges of 
development. 
 However, the current situation requires a closer 
and more dynamic, effective, sincere and coordinated 
cooperation, without any conditions, as well as the 
coordinated and united support of all of the political 
forces of developed, developing and least developed 
countries, with a view to promoting shared prosperity 
and a better future for all the world’s countries. 
 I would like to conclude my statement on behalf 
of the Government of Equatorial Guinea by renewing 
our strong desire to change the current concept and 
management of international affairs — in which the 
often exclusive attitudes of certain States and regions 
can be discerned — through a firmer and more sincere 
commitment of the entire international community in 
favour of the current United Nations reform process 
which is designed to strengthen multilateralism. Only 
in that way can we establish solid and lasting bases for 
a world of peace and security — a prosperous world 
for today and a solid inheritance for future generations.